it does not alleviate the offender's burden to report a change in residency
                status within 48 hours pursuant to NRS 179D.470(1).'
                             Second, McRae contends that the district court erred in
                refusing to instruct the jury that if it concluded that McRae had no fixed
                address after his eviction, then he could not be found guilty so long as he
                notified local law enforcement of his address change within 30 days. 2 We
                discern no abuse of discretion.   See Rose v. State, 127 Nev., Adv. Op. 43,
                255 P.3d 291, 295 (2011) (reviewing district court's decision settling jury
                instructions for abuse of discretion). The 30-day continuing reporting
                requirement for sex offenders with no fixed address is an additional
                requirement to the obligation to notify local law enforcement of a change
                in residential status within 48-hours. NRS 179D.470(1), (3). Therefore,
                McRae was not entitled to a proposed instruction that characterized the
                requirements as mutually exclusive.       See Carter v. State, 121 Nev. 759,
                765, 121 P.3d 592, 596 (2005) (providing that a defendant is not entitled to
                instructions that are "misleading, inaccurate or duplicitous").
                             Third, McRae asserts that there was insufficient evidence
                adduced at trial to support the jury's verdict. We disagree. When viewed



                       'McRae also contends that the legislative history of NRS 179D.470
                supports his interpretation of the statute. However, as the statute is clear
                on its face, we do not look beyond the statutory language to determine its
                meaning. Thompson v. District Court, 100 Nev. 352, 354, 683 P.2d 17, 19
                (1984).

                      2 Attrial, McRae requested that the district court issue the following
                instruction: "If you find that the defendant had no fixed address once he
                was evicted, and you also find that within 30 days of that eviction he
                notified local law enforcement of an address where he had shelter, then
                you must find the defendant not guilty."


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  in the light most favorable to the State, the evidence presented at trial is
                  sufficient to establish guilt beyond a reasonable doubt as determined by a
                  rational trier of fact.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979);
                  McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992). Evidence
                  introduced at trial demonstrated that McRae was a convicted sex offender.
                  Testimony established that McRae had been evicted on December 16,
                  2013, but had failed to notify the Reno Police Department of his change in
                  status until January 3, 2014. This evidence was sufficient to conclude
                  that McRae, a convicted sex offender, failed to notify local law enforcement
                  of his change in residential status within 48 hours of that change. NRS
                  179D.470(1).
                               Having considered McRae's contentions and concluded that no
                  relief is warranted, we
                               ORDER the judgment of conviction AFFIRMED.




                                                               Saitta




                                                                                             J.



                  cc:   Hon. Janet J. Berry, District Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ae